DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose or suggest, inter alia, a DC-DC converter, comprising: a) a switched capacitor converter comprising at least one switch group comprising N switch groups, at least one capacitor comprises N-1 first capacitors and N-1 second capacitors, N is greater than or equal to two, the N switch groups are sequentially coupled in series between two terminals of a first port, the N-1 first capacitors are respectively coupled in parallel with a second to a N-th switch groups, and an i-th second capacitor is coupled between an intermediate node of an i-th switch group and an intermediate node of an (i+1)-th switch group; b) a switch converter configured to share one of the switch groups, the first magnetic component is coupled between an intermediate node of the shared switch group and one terminal of a second port, and the intermediate node is a common coupling point of the first and second switches of the shared switch group; and c) a control circuit configured to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0229623 Tsuda et al. disclose a dc converter; US 9,048,727 Giuliano et al. disclose a power converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








/GARY L LAXTON/Primary Examiner, Art Unit 2896                                      2/22/2021